Citation Nr: 1232638	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO. 11-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for low back disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for upper back and neck disability.

3. Entitlement to service connection for low back disability.

4. Entitlement to service connection for upper back and neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims for service connection for low back disability, and upper back and neck disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Since the November 1994 unappealed RO denial of the claim for low back disability, new evidence was received which, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the November 1994 denial of the claim; this evidence raises a reasonable possibility of substantiating the claim.

2. Since the November 1994 unappealed RO denial of the claim for upper back and neck disability, new evidence was received which, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the November 1994 denial of the claim; this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. Evidence received since the November 1994 RO rating decision that denied service connection for low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. Evidence received since the November 1994 RO rating decision that denied service connection for upper back and neck disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the Veteran has submitted new evidence which, presuming its credibility, raises a reasonable possibility of substantiating his claims for service connection for low back and upper back and neck disabilities. Accordingly, the claims are reopened based on the receipt of new and material evidence.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

In the present case, the Board reopens the claims for service connection for low back and upper back and neck disabilities. Under these circumstances, there is no prejudice to the Veteran in adjudicating the applications to reopen without further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993).


Claims Reopened

In a rating decision dated in November 1994, the RO denied claims for service connection for low back disability and upper back and neck disability. The claim was denied on the basis that there was "no evidence" of a low back, upper back, or neck injury during active service. The Veteran did not submit a notice of disagreement within one year of notice of the November 1994 decision. As a result, the November 1994 RO rating decision is final. See 38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A Veteran need not always submit medical nexus opinion in order to warrant reopening of a service connection claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service treatment records, which were received in April 1968 in connection with a claim for service connection for left knee disability, are silent or negative for disability of the back or neck. At his June 1962 service separation examination clinical evaluation of the spine was normal.

In April 1994, the Veteran submitted claims for service connection for, among other conditions, lower back and upper back and neck disabilities. The Veteran wrote that while he was serving in Alaska in April of 1962, he was involved in clearing a path in the woods when a tree fell and hit him on the head. He asserted that he had been having trouble with his back and neck since that time. 

The RO received a significant quantity of private treatment records in connection with the Veteran's claims. These show that in February 1985 the Veteran was treated by Thomas P. Donahue, a chiropractor, for left shoulder problems such that the Veteran "can't lift arm up at all," and a sore low back. These findings are contained on what would normally be a billing sheet; there is no notation as to the underlying medical history or treatment provided.

The next record of treatment from Dr. Donohue was from June 1989, in which it was indicated that the Veteran had very recently experienced a work-related injury in which he stepped of a pay loader and hurt his back. The diagnosis was acute lumbosacral subluxations complex with associated vertebral subluxations complicated by edema, myalgia, antalgia and nerve root irritation. The vertebral subluxations were said to be documented on X-rays. On a workmen's compensation form, Dr. Donohue opined in the prognosis section that the Veteran should be able to return to normal. However, private treatment records from multiple providers from that time forward indicate symptoms of treatment for pain in the neck, between the shoulders, and of the low back.

In a record of treatment with Tenold Chiropractic in December 1991, the Veteran indicated on a "new patient information" sheet that he had hit a tree with a personnel carrier  in 1961 with a tree falling on top of his head, and had a stiff neck for about two weeks afterward. The diagnoses in December 1991 were acute lumbalgia, acute thoracic spine pain, acute cervicalgia, stenosing tenosynovitis, and spinal degeneration.

As noted, in November 1994 the RO denied the Veteran's claims for service connection for low back, upper back and neck disabilities on the basis that there was no evidence of a low back, upper back, or neck injury during active service. The Veteran did not submit a notice of disagreement within one year of notice of this decision and it became final. See 38 U.S.C.A. § 7105(c).

In August 2009 the Veteran sought to reopen his claims for service connection for back and neck disabilities. He elaborated upon the claimed in-service incident, asserting that while stationed at Fort Richardson, Alaska, in 1961, he was driving a personnel carrier and had to clear a path by knocking down trees. He wrote that he was in the driver's hatch with his shoulder and head out of the vehicle, and wearing a helmet for protection, when one of the trees that he hit with the vehicle broke off at the top and hit him on the top of his head. He stated that it sheered the seat bolts off and he was forced down into the vehicle. He recalled that he did not go to the dispensary at the time of the accident, and that his neck and back were stiff for about two weeks. He described continued back and neck pain since service and having gone to numerous chiropractors for treatments. He indicated that had been told he had compressed vertebrae in his lower back. He stated that he was submitting an authorization for release of medical information from a chiropractor who about eleven years earlier took an X-ray between his shoulder blades and said that he had an old injury that was causing him pain.

Also obtained in connection with the claims to reopen are numerous records of treatment for low back, upper back and neck disabilities from the time of the Veteran's June 1989 work-related injury forward.

The Veteran asserted in his August 2009 claim that records of Dr. Tenold from 1998 would show a diagnosis by X-ray of an old injury, which Dr. Tenold had found to be the cause of injury between the Veteran's shoulder blades. However, upon VA's contacting Dr. Tenold's office, it was found that records from that time frame were no longer kept by Dr. Tenold. (Records received in connection with the Veteran's 1994 claim for service connection indicate that Dr. Tenold saw the Veteran at least as early as 1991, and records received in connection with the current application to reopen indicate that Dr. Tenold has seen the Veteran as late as the year 2005.)

In January 2010, the RO received from the Veteran a set of service personnel and service treatment records that he had received from the National Personnel Records Center (NPRC) that same month. However, with respect to service treatment records, the records sent to the Veteran by the NPRC contained only a subset of those treatment records obtained by the RO in April 1968.

A private MRI report dated in February 2009 includes a diagnosis of discal herniation L5-S1 to the right with encroachment, and multilevel central spinal stenosis, severe at the L4-5 level where there is degenerative grade I laterolisthesis of L4 on L5.

In a statement received in October 2009, and apparently erroneously dated October 1999, the Veteran's ex-wife wrote that she recalled the Veteran getting hurt while stationed in Anchorage, Alaska, from 1961 to 1962. She recalled that he was hurt after a tree fell on the Veteran's head when part of a tree broke off during a drive through the woods, and that the Veteran came home with headaches and a stiff neck. She noted that she and the Veteran divorced in 1967, so that she had little more to relate.

In a statement dated in September 2010, fellow serviceman H.S. asserted that he had been involved in knocking down trees and drove a personnel carrier when returning from having done so, and recalled that the Veteran told him after they returned to Ft. Richardson that he had been hit on the head by a large section of a birch tree. He declined to affirm the assertions of the Veteran in full. Instead, he gave more specific information as to the location and circumstances of the incident, and a different recollection as to the dates, indicating the incidents would have occurred in 1961 rather than 1962, compared to what the Veteran had provided. (The Veteran has varied in his accounts as to whether the injury took place in 1961 or 1962.) H.S. noted that he (H.S.) was discharged in July 1962 so that the events could not have taken place in June or July of 1962 as now recounted to him by the Veteran. H.S. recalled that the purpose for knocking down the trees was to clear a space for the purposes of airlifting 75mm howitzer to a shooting range. In a separate statement the Veteran acknowledged the differences in recollections between him and H.S. of the dates and locations in Alaska of the tasks to clear the trees but asserted that the statement of H.S. nevertheless "stands on its own merits."  

The Veteran had service in Alaska both in 1961 and 1962, and has at different times described the claimed incidents as having occurred in 1961 or 1962, so that either person's recollections as to dates is not inherently inconsistent with the Veteran having experienced a claimed injury during his period of service in Alaska.

A March 2012 letter from Mark L. Roberts, D.O., indicates that an MRI of the lumbar spine showed very advanced degenerative disc changes of the cervical spine. He was to be referred to "neurosurgical service" for imaging and examination.

A June 2012 letter from Dr. Tozer indicates that on examination the Veteran had right sided neck pain, upper thoracic pain and pain radiating down the right arm into the second and third digits, and lower lumbar and sacroiliac pain with right leg pain. Examination showed decreased cervical range of motion with pain in the neck mainly on the right, decreased sensation in the right hand C6-C7 level and weakness of the wrist flexors, lumbar range of motion decreased by 30 degrees in extension and five to ten degrees in all other directions due to low back tightness, and positive straight leg raise test and Lasegue's test. 

At the Veteran's Board hearing, a witness, K.M., indicated he had just spoken with the Veteran's ex-wife an hour before the hearing, and she told him that the Veteran began treatment with Dr. Donohue not in the 1960s, but rather in approximately 1971.

At the Veteran's June 2012 Board hearing, the undersigned advised the Veteran that if he could get a letter from Dr. Donohue stating approximately when he first treated the Veteran that this might be helpful to his application to reopen his claims.

Received in June 2012, two days after the Veteran's Board hearing, was a letter from Dr. Donohue, asserting that the Veteran had been a patient of his in approximately 1979, for neck and back problems, and that he had experienced problems for years with this condition.

For the purpose of reopening the claims the testimony and evidence received must be presumed credible, unless it is inherently incredible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The Veteran's assertions of back and neck pain from service forward and his elaboration upon the nature of his inservice injury are not inherently incredible. The new evidence includes the statement from Dr. Donohue as to treatment beginning in 1979, and a statement from K.M. at the June 2012 Board hearing that the Veteran's ex-wife recalled the Veteran's treatment for back disability as early as 1971. Additionally, the Veteran's ex-wife and a fellow serviceman recalled the accident having occurred, as related to them by the Veteran during active service, and the Veteran's ex-wife recalled that the Veteran experienced a stiff neck and headaches after the incident. 

These aspects of the newly received evidence all serve to bolster his claim of an in-service injury and symptoms from active service forward more so than was the case at the time of the last prior denial in November 1994. Further, they all are consistent with aspects of the evidence as it existed in November 1994, including a record of treatment for a sore back problems lifting his left arm due to shoulder pain in 1985, and recorded medical histories that included less detailed descriptions of a tree having fallen on the Veteran's head during active service. 

Additionally, the statement of H.S., and the statement of the Veteran's ex-wife, who both claim to recall that the Veteran told them during active service that a tree fell on his head, and the wife's recollection of observing symptoms after the incident, are new evidence that directly addresses the stated basis of the RO's November 1994 denial, that there was "no evidence" of the claimed in-service injury.

Based on the above, the Board finds that the newly received evidence relates in new ways to the matters of whether in in-service injury occurred and whether the Veteran has experienced continuing symptoms from active service forward. This evidence raises a reasonable possibility of substantiating the claim, as it indicates a reasonable possibility of in-service injury and continuing symptoms of the low back, upper back and neck disability from active service forward. Accordingly, the Board finds that new and material evidence has been received, and that reopening of the claims for service connection for low back, upper back, and neck disability is warranted. 



ORDER

New and material evidence having been received, the claim for service connection for low back disability is reopened.

New and material evidence having been received, the claim for service connection for upper back disability and neck disability is reopened.


REMAND

The Veteran has repeatedly asserted that VA does not appear to have a full set of his service treatment records. In this regard, in January 2010, the RO received from the Veteran a set of service personnel and service treatment records that the Veteran had himself obtained the National Personnel Records Center (NPRC) that same month. However, with respect to service treatment records, the records sent to the Veteran by the NPRC contained only a subset of those treatment records obtained by the RO in April 1968. The RO had obtained the records in connection with a claim for service connection for left knee disability, which the RO granted in May 1968. VA has not sought to obtain any additional service treatment records since the initial records were obtained in April 1968. With the cooperation of the Veteran, the RO/AMC should seek to obtain any additional service treatment records that may be available.

There are two lists of dates of VA treatment in the claims files, one provided by the Veteran and one obtained by the RO. While many of the listed records are for diabetes and audiological treatment and therefore do not appear likely to be relevant to the claims on appeal, it is indicated that in April 1994 a VA MRI of the Veteran's brain was conducted. Since the Veteran claims a history of a blow to the head during service as part of the injury which he contends resulted in chronic low back, upper back, and neck disability, the history associated with the MRI and the results of the MRI may be relevant to his claim. This is particularly true because the intercurrent work-related injury in June 1991 is not indicated to have involved a blow to the head but rather stepping off of a pay loader. The RO/AMC should seek to obtain the April 1994 report of an MRI of the Veteran's brain, and what from the Board's review of the lists of VA treatment would likely be associated VA ENT, otology, and audiological clinic notes from April through July 1994. See 38 U.S.C.A. § 5103(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

As there is of record competent medical evidence of current disability of the low back, upper back and cervical spine, and an indication that such disability may be due to an in-service injury or have begun during active service, a VA examination and opinion in this matter is warranted. See 38 U.S.C.A. § 5103A(d). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, in an August 2012 Appellant's brief, the Veteran's representative contended that the Veteran's service-connected left knee disability aggravates his low back disability. See 38 C.F.R. § 3.310 (disabilities proximately due to, or aggravated by, service-connected disease or injury). The medical examination report should therefore include an opinion on this aspect of the Veteran's claim. See 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for low back, upper back or neck disabilities but that may not have been previously received by VA and associated with his claims file.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include a report of a VA April 1994 MRI of the Veteran's brain and VA records of ENT, otology and audiological treatment in April, May, June and July of 1994.

* The records sought must include records of private follow-up treatment as described in a letter dated in January 2012 by Mark R. Roberts, DO.

* The records sought must include records of treatment by Thomas A. Tozer, D.C., as described in a June 2012 letter from Dr. Tozer.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain any additional service treatment records. The objective is to obtain all remaining service treatment records for the Veteran. 

* The Veteran should assist the RO in obtaining any additional records by providing additional details regarding the alleged treatment during service for which service treatment records are not currently contained in the claims file. 

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The following considerations will govern the examination:

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must examine the Veteran, review the claims file, and indicate that the relevant records in the claims file were reviewed.

* The examiner must provide a diagnosis for all disorders of the low back, upper back, and neck.

* The examiner is referenced to the Veteran's service treatment records; June 2009 hearing testimony to the effect that the Veteran's wife had recalled treatment for back disability beginning in approximately 1971; a June 2012 letter from Dr. Thomas P. Donohue, D.C., stating that the Veteran was a patient records of his beginning in approximately 1979 for neck and back problems, and had problems for years with this condition; a record of treatment for shoulder pain, an inability to lift the left arm at all, and a sore back in February 1985; and records of a workplace injury in June 1989.

* With respect to current disability, the examiner is referenced to a June 2012 letter from Dr. Thomas A. Tozer, D.C.; a January 2012 letter from Mark R. Roberts, D.O. describing results of an MRI of the cervical spine; and a March 2009 record of an MRI of the lumbar spine, prepared by Dr. Roberts in March 2009.

* The examiner is referenced to the history provided by the Veteran: He has written and testified that during service he was in the driver's hatch with his shoulder and head out of a personnel carrier vehicle he was using to clear trees, and wearing a helmet for protection, when one of the trees that he hit with the vehicle broke off at the top and hit him on the top of his head. He stated that it sheered the seat bolts off and he was forced down into the vehicle. He recalled that he did not go to the dispensary at the time of the accident, and that his neck and back were stiff for about two weeks. He described continued back and neck pain since service and having gone to numerous chiropractors for treatment. 

* Additionally, the examiner must himself obtain from the Veteran a full in-service and post-service history pertaining to the onset, symptoms and treatment of low back, upper back, and neck disability. 

* There appears to be a lack of contemporaneous medical documentation of low back, upper back, or neck symptoms from the time of discharge from active service through at least 1985. AS A RESULT, THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THERE IS A MEDICAL BASIS TO SUPPORT OR DOUBT THE HISTORY PROVIDED BY THE VETERAN, WITH A FULLY REASONED EXPLANATION. 

* The examiner must provide an opinion as to whether the Veteran has low back, upper back or neck disability that had its onset during active service, was manifest as arthritis within one year after discharge from service, or is related to any incident of service. 

* The examiner must provide an opinion as to whether the Veteran's service-connected left knee disability has caused or aggravated (chronically worsened) his low back disability.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

*  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


